1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      CHRISTINA M. GANNON,
7
                           Plaintiff,
8                                                       2:18-CV-00533-KJD-VCF
      vs.                                               ORDER
9     ASC OPERATIONS, LLC,
10                         Defendant.

11

12          Before the court are Plaintiff’s Motion to Withdraw Admission Responses (ECF NO. 21) and
13   Plaintiff’s Motion to Compel Defendant to Substantively Written Discovery Requests and for Sanctions
14   (ECF No. 22).
15          Accordingly,
16          IT IS HEREBY ORDERED a hearing on Plaintiff’s Motion to Withdraw Admission Responses
17   (ECF NO. 21) and Plaintiff’s Motion to Compel Defendant to Substantively Written Discovery Requests
18   and for Sanctions (ECF No. 22) is scheduled for 10:30 AM, May 7, 2019, in Courtroom 3D.
19

20          DATED this 29th day of April, 2019.
                                                              _________________________
21
                                                              CAM FERENBACH
22
                                                              UNITED STATES MAGISTRATE JUDGE

23

24

25
